DETAILED ACTION
This is an allowance of all claims filed on 12/07/2021. Claims 1-15 and 17-21 are pending. Claims 1-3, 5, 9, 11, 13 and 18 are amended. Claim 16 is cancelled. Claim 21 is new. After review, Claims 21 is cancelled by examiner’s amendment and claims 1-15 and 17-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Following claim is amended by examiner:
21. (Canceled)
Authorization for this examiner’s amendment was given in an interview with Attorney Nicholas J Gallo (Reg. No. 60,758) on 01/24/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following allowable limitation: “synchronize, by a host flash translation layer, in-core conventional namespace (CNS) and zoned namespace (ZNS) mapping tables stored in the memory with on- disk CNS and ZNS mapping tables, respectively, wherein the on-disk CNS and ZNS mapping tables are provided for storage in a CNS of the dual-port SSD;”
Closest prior art Marks [US 2020/0301857] appears to teach a multiport SSD device, a first of the storage controller(s) configured to present a shared namespace for the storage system 
SHIM [US 2019/0155777] appears to teach a dual port SSD device configured to transceive data through the first port and the second port, and wherein a FPGA board is implemented separately from the storage controller.
Li [US 2018/0131633] appears to teach a SSDs and HDDs are dual-port devices for supporting high availability which identified using names in corresponding namespaces.
Subbarao et al. [US 2020/0356307] appears to teach techniques of collision avoidance can be implemented a plain block device, a device that supports namespaces, or a device that supports zoned names spaces.
However, the prior arts on record do not appear to teach or fairly suggest the mentioned allowable subject matter. Based on this rationale, Claim 1 and its dependent claims 2-4 are allowed.
Independent claim 5 recites the following allowable limitation: “inserting, by the computing device, another translation for the logical address into the in-core CNS mapping table, when the storage operation is a write request, wherein the another translation comprises another physical address that is allocated in the CNS.”
The closest prior arts on record do not appear to teach or fairly suggest the mentioned allowable subject matter. Based on this rationale, Claim 5 and its dependent claims 6-12 are allowed.
Independent claim 13 recites the following allowable limitation: “return data retrieved from the physical location in order to service the storage operation, when the storage operation is a read request and the current zone is determined to be finished based on the entry; store other 
The closest prior arts on record do not appear to teach or fairly suggest the mentioned allowable subject matter. Based on this rationale, Claim 13 and its dependent claims 14-15 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MASUD K KHAN/            Primary Examiner, Art Unit 2132